Citation Nr: 0126136	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 1, 1987, 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits based on a grant of service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died on April 
[redacted], 1978.  The veteran had active service from February 1968 
until October 1974.  The veteran served in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran died on April [redacted], 1978, as a result of 
carcinoma of the lung.

3.  The appellant filed a claim seeking DIC benefits in May 
1978.

4.  In July 1978, July 1980 and November 1981 the RO denied 
service connection for the cause of the veteran's death.

5.  In March 1987, the RO received the appellant's request to 
reopen the claim for DIC benefits.

6.  In a March 1987 rating decision, the RO denied the claim; 
this decision was confirmed in May 1987.  

7.  In June 1990 the appellant again brought a claim for DIC 
benefits; in support of this claim she submitted a statement 
in September 1990 which revealed a claim of herbicide 
exposure.  

8.  By rating decision in August 1994, the RO awarded 
payments of DIC benefits based on a service-connected cause 
of death, effective April 1, 1987; the award was made 
pursuant to liberalizing Agent Orange regulations which 
became effective in June 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 1987, 
for payment of DIC benefits, resulting from the grant of 
service connection for the cause of the veteran's death due 
to Agent Orange exposure, have not been met.  Nehmer v. 
United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989); Nehmer  v. United States Veterans Admin., 32 F. Supp. 
2d. 1175 (N.D. Cal 1999); 38 U.S.C.A.  § 5110, 5103A, 5107(b) 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.31, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim, which included copies of the rating 
actions and statement of the case and supplemental statement 
of the case.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  Additionally, the claims file contains a 
transcript of a personal hearing conducted in March 2001.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

A review of the record reveals that the veteran died in April 
1978, of carcinoma of the lung.  Beginning in that year, the 
appellant filed an application for, and was denied, DIC 
benefits on four separate occasions before being granted 
service connection for the cause of the veteran's death in 
August 1994.  Full details of the procedural history are laid 
out below.  

The appellant's original claim of service connection for the 
cause of the veteran's death was received at the RO on May 
20, 1978.  This claim was denied in July 1978, as the RO 
found no indication from the evidence of record that the 
veteran's death was due to disease or injury incurred in or 
aggravated by service. The appellant did not appeal this 
decision.  In February 1980 she filed another claim for DIC 
benefits.  This claim was denied in a July 1980 rating 
decision.  
The appellant next made a claim of entitlement to DIC 
benefits in November 1981.  While the RO failed to grant 
service connection for the veteran's cause of death, the 
appellant did receive a nonservice-connected death pension, 
effective November 13, 1981.  Several years later, in March 
1987, the appellant requested that the RO reopen her claim 
for entitlement to service-connected cause of death.  The RO 
denied this claim in that same month.  The appellant filed 
another application for DIC benefits in June 1990.  This 
claim resulted in an award of service connection for the 
veteran's cause of death, effective April 1, 1987.  In May 
1999 the appellant challenged the date of entitlement 
regarding this grant of service connection.  By rating 
decision in January 2000, the RO denied the appellant's claim 
for an earlier effective date.  The appellant disagreed with 
this determination and initiated this appeal.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2001).

The effective date of an award of DIC for which application 
is received within one year of the date of death shall be the 
first day of the month in which death occurred. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (c).

The payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective. 38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31.
Furthermore, where compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue, 
approved by the Secretary or by his or her direction, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue. 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a). 

Regardless of the above-noted regulations, where a grant of 
service connection for the cause of the veteran's death is 
awarded as secondary to Agent Orange exposure, the assignment 
of an appropriate effective date is governed by the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin, 32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer 
II").  Together this case law created an exception to the 
general principles governing the assignment of an earlier 
effective date in certain cases.

By way of history, the Board notes that in 1989, a United 
States District Court ("District Court") invalidated a 
portion of 38 C.F.R. § 3.311a dealing with Agent Orange 
claims.  Nehmer I, supra.  The District Court voided "all 
benefit decisions made under the [sic] 38 C.F.R. § 
311[sic](d)."  Id.  In May 1991, plaintiffs in Nehmer and VA 
entered into a stipulation providing rules governing the 
effective dates of entitlement to service connection for 
certain groups of VA claimants.  The stipulation provides 
that, in pertinent part:

"As soon as a final rule is issued service connecting, based 
on dioxin exposure, . . . any other diseases which may be 
service connected in the future pursuant to the Agent Orange 
Act of 1991, 38 U.S.C. § 316(b) [now 38 U.S.C.A. § 1116(b)], 
the VA shall promptly thereafter . . . adjudicate all similar 
claims filed subsequent to the Court's May 3, 1989 Order . . 
. . For any claim for any such disease which was not filed 
until after May 3, 1989, the effective date for beginning 
disability compensation or DIC will be the date the claim was 
filed or the date the claimant became disabled or death 
occurred, whichever is later."

Under Nehmer I, all benefit denials on or after September 25, 
1985, made under 38 C.F.R. § 3.311a, (and denied prior to the 
amendment of 38 C.F.R. §§ 3.307, 3.309, effective June 9, 
1994) were invalidated.  Nehmer II further defined all 
denials made under 38 C.F.R. § 3.311a to mean benefit 
decisions which involved claims in which the cause of death 
is later found, under valid Agent Orange regulations, to be 
service-connected, and the District Court rejected VA's 
argument [see VAOPGCPREC 15-95] that the only denials 
invalidated under Nehmer I were those where the claimants had 
specifically raised the issue of Agent Orange exposure or 
where VA had relied on 38 C.F.R. § 3.311a when denying the 
claims.

Under the unique facts of these cases, the effect of Nehmer I 
and Nehmer II is to provide that the effective date of an 
award of a claim in which prior denials were invalidated are 
properly based on the later of either the date of claim or 
the date on which disability or death occurred, regardless of 
whether the claimant or VA had raised the issue of exposure 
or an earlier denial specifically referred to the invalidated 
regulation.  The provisions of 38 C.F.R. § 3.114(a), limiting 
effective dates to no earlier than the date of a liberalizing 
law or issue, do not apply.  See VA Adjudication and 
Procedure Manual M21-1, Part VI, para 7.20(d). Under this 
narrow exception, therefore, if benefits are awarded upon re- 
adjudication of invalidated denials, the effective date of 
the award would relate back to the original claim, provided 
that the award related to the same condition that was the 
subject of the original claim. See Final Stipulation and 
Order, C.A. No. CV-86-6160 (N.D.Cal.) (May 17, 1991); see 
also, Nehmer, 32 F.Supp. 2d 1175 (N.D. Cal 1999).

As stated previously, the RO has assigned an effective date 
of April 1, 1987 for the award of service connection for the 
cause of the veteran's death.  This date corresponds to the 
date of the RO's receipt of the appellant's most recent 
request to reopen her claim for DIC benefits.  However, the 
appellant maintains that the appropriate effective date for 
the award of DIC benefits should correspond with the dates of 
one of her earlier requests for such benefits.  Specifically, 
the appellant contends that her award of service connection 
for the cause of the veteran's death should date back to 
either November 13, 1981, February 8, 1980, or May 20, 1978 
(incorrectly cited as May 20, 1979 in the October 2001 
statement by the appellant's representative).  These dates 
signify the RO's receipt of her prior claims for DIC 
benefits.  For the reasons discussed below, the Board finds 
that the effective date assigned by the RO at the time of 
their August 1994 grant of service connection for the 
veteran's cause of death was appropriate, and the appellant 
is not entitled to an earlier effective date.

It is important to note that the RO's denials of DIC benefits 
in July 1978, July 1980, November 1981 and March 1987 were 
not appealed by the appellant, and hence these decisions all 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
Therefore, the RO at the time of the August 1994 decision 
correctly compared the date of receipt of the claim 
subsequent to the last prior final decision (March 9, 1987) 
with the date upon which the entitlement arose (the veteran's 
death on April [redacted], 1978) and properly designated the later of 
these dates as the starting point for the appellant's receipt 
of DIC benefits.  As prescribed by 38 C.F.R. § 3.31, the 
March 9, 1987 date was transformed to April 1, 1987, and the 
appellant's receipt of benefits began at this time.

The appellant contends that since the RO awarded service 
connection for the veteran's cause of death due to Agent 
Orange exposure, an earlier award date is possible under 
Nehmer I and Nehmer II.  However, in this case, the Board 
finds that the effective date rules as set forth in Nehmer I 
and Nehmer II do not provide the basis for the assignment of 
an effective date earlier than April 1, 1987.  As set forth 
above, the Nehmer stipulation only invalidates denials of 
claims which were filed or denied on or after September 25, 
1985, the effective date of 38 C.F.R. § 3.311a.  See also VA 
Adjudication and Procedure Manual M21-1, Part VI, para. 
7.20(d).

In this case, the appellant's earlier claims were filed in 
May 1978, February 1980, November 1981, and March 1987.  
These claims were denied in July 1978, July 1980, November 
1981, and March 1987, respectively.  All four decisions 
became final after the appellant failed to perfect appeals 
within the applicable time period.  Consequently, the first 
three of the appellant's prior claims of service connection 
for the cause of the veteran's death were denied prior to 
September 25, 1985. As a result, these prior final decisions 
are not subject to or invalidated by the Nehmer stipulation 
and they remain final in accordance with the provisions of 38 
U.S.C.A. §§ 5107, 5108, 7105.  The fourth RO decision in 
March 1987 was properly invalidated as mandated under Nehmer 
I and Nehmer II, and the effective date for the assignment of 
DIC benefits was set for April 1, 1987, the first day of the 
month following the RO's receipt of the claim.    

Therefore, the Board finds that, with regard to the instant 
claim, the effective date rules as set forth in Nehmer I and 
Nehmer II were properly applied to award the appellant an 
effective date of April 1, 1987, and do not provide a basis 
for the assignment of a payment date earlier than this date.  
As the appellant's first three claims of service connection 
for the cause of the veteran's death (in May 1978, February 
1980, November 1981) were denied prior to September 25, 1985, 
these prior final decisions are not subject to or invalidated 
by the Nehmer stipulation.  Therefore, these decisions remain 
final and do not provide a basis on which to assign an 
earlier effective date.

For the reasons stated above, therefore, the Board finds that 
the appropriate effective date for the grant of service 
connection for the cause of the veteran's death as secondary 
to Agent Orange exposure is April 1, 1987, and that an 
earlier effective date is not authorized by law.


ORDER

An effective date earlier than April 1, 1987, is denied for a 
grant of service connection for the cause of the veteran's 
death.
                                         
		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

